         Case 1:21-mj-00141-RMM Document 1-1 Filed 01/21/21 Page 1 of 4




                                   STATEMENT OF FACTS

        Your affiant, Jan J. Topoleski, is a Special Agent with the Federal Bureau of Investigation.
Among my duties, I have been tasked with investigating criminal activity in and around the U.S.
Capitol grounds that occurred on January 6, 2021. As a Special Agent, I am authorized by law or
by a Government agency to engage in or supervise the prevention, detention, investigation, or
prosecution of violations of Federal criminal laws. The U.S. Capitol is secured 24 hours a day by
U.S. Capitol Police. Restrictions around the U.S. Capitol include permanent and temporary
security barriers and posts manned by U.S. Capitol Police. Only authorized people with
appropriate identification are allowed access inside the U.S. Capitol. On January 6, 2021, the
exterior plaza of the U.S. Capitol was also closed to members of the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

        At such time, the certification proceedings were still underway and the exterior
doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.
Capitol Police attempted to maintain order and keep the crowd from entering the Capitol;
however, shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol,
including by breaking windows and by assaulting members of the U.S. Capitol Police, as others
in the crowd encouraged and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.



                                                 1
        Case 1:21-mj-00141-RMM Document 1-1 Filed 01/21/21 Page 2 of 4




       At approximately 9:00 p.m. on January 6, 2021, the FBI received a tip regarding Andrew
Ryan Bennett (hereinafter “Bennett”) live-streaming video on Facebook from inside the Capitol
building. Agents located the Facebook account of “Ryan Bennett” with a unique Facebook
numeric identification number (hereinafter “the Facebook account”). On January 7, 2021, agents
obtained a search warrant for records pertaining to the Facebook account. The records reflect that
the Facebook account subscriber has the same phone number and e-mail address as Bennett.
Furthermore, an IP address associated with the account corresponds to Bennett’s current residence
in Columbia, Maryland. Additionally, I have reviewed a Maryland Motor Vehicle Administration
photo for Bennett and it clearly matches a photo posted on the Facebook account.

       The records obtained from Facebook also revealed that the last latitude/longitude location
of the mobile device logged by the Facebook account on January 6, 2021, at approximately 3:28
p.m. EST, was in the vicinity of the U.S. Capitol. The Facebook records also showed that four
“live” videos were posted to the Facebook account January 6, 2021. In the videos, Bennett is
seen wearing a baseball hat with a “Proud Boys” motto on it. For the clarity of this affidavit, the
videos will be referred to as follows:

        Video Number           “Live” Video File ID   Approximate Time       Apparent Location
                                                      Posted to Facebook
        “Live Video 1”         3658317960883562       2021-01-06             Outside the Capitol
                                                      18:00:30               Building
                                                      UTC (1:00
                                                      p.m. EST)
        “Live Video 2”         3658488434199848       2021-01-06             Inside the Capitol
                                                      19:17:30               Building
                                                      UTC (2:17
                                                      p.m. EST)
        “Live Video 3”         3658525744196117       2021-01-06             Inside the Capitol
                                                      19:37:41               Building
                                                      UTC (2:37
                                                      p.m. EST)
        “Live Video 4”         3658536454195046       2021-01-06             Inside the Capitol
                                                      19:42:08               Building
                                                      UTC (2:42
                                                      p.m. EST)

         In Live Video 1, shot from outside the Capitol building, Bennett seemingly says
“[unintelligible] if you can hear me, share my stream in Discord for me” at approximately the 3:50
minute mark. Given the context of his posts, your affiant believes the “Discord” to which Bennett
is referring is an online community of like-minded individuals. At the end of Live Video 1, Bennett
is seen pressing closer to a line of United States Capitol Police (hereinafter “USCP”) officers who
are blocking the crowd and Bennett joins the crowd’s chants.

                                                2
        Case 1:21-mj-00141-RMM Document 1-1 Filed 01/21/21 Page 3 of 4




        In Live Video 2, shot from inside the Capitol Building, at approximately the 1:40 minute
mark, Bennett seemingly yells “no!” in the direction of a banging noise. In Live Video 4, Bennett
seemingly yells “no destruction!” at approximately the 0:40 second mark when someone is seen
kicking a door. However, in Live Video 3, Bennett seemingly chants “break it down!” along with
the crowd at approximately the 2:47 and 3:54 minute marks. Based on my knowledge of the
investigation and the events at the Capitol building, I believe the “break it down” chant was in
relation to a door located in the Speaker’s Lobby that was barricaded by USCP and where a woman
was later shot. A gunshot can be heard at approximately the 2:42 minute mark of Live Video 4.

       Preceding the events on January 6, 2021, Bennett posted and shared conspiracy theorist
material on the Facebook account. For example, on January 4, 2021 at approximately 5:02 a.m.
EST, Bennett posted the following, along with a photograph of a caravan of vehicles on a road
carrying American flags:

               You better be ready chaos is coming and I will be in DC
               on 1/6/2021 fighting for my freedom! #FIGHTBACK
               🙏🙏🙏🙏 for Lin Wood and his family! PS.
               #BidensLaptopMatters       #FUCKCANCELCULTURE
               #FUCKANTIFA                    #FUCKCOMMIESCUM
               #FUCKCHINA #STOPTHESTEAL This is my _line___
               ether you with me or against me FAFO! Keep thinking
               I’m crazy! Remember these dates 1/6, 1/11, 1/12
               https://www.fox5dc.com/news/dc-says-no-
               gunsallowed-during-maga-election-protest         MAGA
               Caravan￼ heading from Cali to DC credit to the
               person who posted this pic in my discord chat they know
               who they are!

        The FBI subsequently obtained a search warrant for Bennett’s residence in Columbia,
Maryland. On January 11, 2021, the search warrant was executed and recovered, among other
items, the “Proud Boys” hat that Bennett was depicted wearing on January 6th at the Capitol.
During the execution of the search warrant, agents interviewed Bennett and he stated that he had
traveled alone to Washington, D.C. on January 6, 2021, arriving around 6:00am and later entered
into the U.S. Capitol building with a crowd. Bennett told agents that he knew it was wrong to do
so.

        Based on the foregoing, your affiant submits that there is probable cause to believe that
ANDREW RYAN BENNETT violated 18 U.S.C. § 1752(a), which makes it a crime to (1)
knowingly enter or remain in any restricted building or grounds without lawful authority to do so;
(2) knowingly, and with intent to impede or disrupt the orderly conduct of Government business
or official functions, engage in disorderly or disruptive conduct in, or within such proximity to,
any restricted building or grounds when, or so that, such conduct, in fact, impedes or disrupts the
orderly conduct of Government business or official functions; (3) knowingly, and with the intent
to impede or disrupt the orderly conduct of Government business or official functions, obstruct or
impede ingress or egress to or from any restricted building or grounds; or (4) knowingly engage

                                                3
         Case 1:21-mj-00141-RMM Document 1-1 Filed 01/21/21 Page 4 of 4




in any act of physical violence against any person or property in any restricted building or grounds;
or attempts or conspires to do so. For purposes of Section 1752 of Title 18, a restricted building
includes a posted, cordoned off, or otherwise restricted area of a building or grounds where the
President or other person protected by the Secret Service is or will be temporarily visiting; or any
building or grounds so restricted in conjunction with an event designated as a special event of
national significance

       Your affiant further submits there is also probable cause to believe that ANDREW RYAN
BENNETT violated 40 U.S.C. §§ 5104(e)(2)(D) and (G), which makes it a crime to willfully and
knowingly (D) engage in disorderly or disruptive conduct, at any place in the Grounds or in any
of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly conduct of a
session of Congress or either House of Congress, or the orderly conduct in that building of a
hearing before, or any deliberations of, a committee of Congress or either House of Congress; and
(G) parade, demonstrate, or picket in any of the Capitol Buildings.



                                                      _________________________________
                                                      Jan J. Topoleski
                                                      Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 21st day of January 2021.


                                                      ___________________________________
                                                      ROBIN M. MERIWEATHER
                                                      U.S. MAGISTRATE JUDGE




                                                 4
